DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All previous claim rejections made under 35 U.S.C. 103 as indicated in the Office action dated March 31, 2022 are withdrawn in view of applicant’s amendment made to claim 1. 
A new rejection is made to address the amended claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guimaraes et al. (WO 2019113656 A1, published June 20, 2019) (“Guimaraes” hereunder) in view of Fernandes et al. (WO 2015/085376 A1, published on June 18, 2015) (“Fernandes” hereunder).

Guimaraes discloses a leave on hair cosmetic composition for controlling frizz, the composition comprising:
about 0.8-5 wt %, preferably from about 1-2 wt % of a vegetable oil;
about 3-7 wt %, preferably from about 4.2-6 wt % of a fatty alcohol;
about 0.35-5 wt %, preferably from about 0.7 – 2.5 % of at least two cationic surfactants; and
about 0.35-5 wt %, preferably from about 0.7-2.5  wt % of a cationic surfactant which may be quaternary ammonium salts.
Amended claim 1 requires 2 % by weight of an antidandruff agent comprising salicylic acid.  Although Guimaraes discloses salicylic acid used as a preservative, the reference fails to teach using the compound in the required amount. 
Fernandes teaches hair care composition that controls and treats sensitized and volumous hair and impart antidandruff efficacy.  (i.e., anti-frizz) The reference teaches using cationic surfactants including quaternary ammonium salts, non-siliceous fatty substances which may include plant oils, and antidandruff agents such as salicylic acid used in an amount ranging from 0.001-10 wt % by weight and more preferably from 0.05-5 wt % by weight, more preferably from 0.1 to 1 % by weight, relative to the total weight of the composition. See p. 11, lines 5-16.  See the aqueous composition in Table 1, which contains behenyl trimethyl ammonium chloride and cetyl trimethyl ammonium chloride and cetylstearyl alcohol (C16/C18).  
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Guimaraes and incorporate to the composition an antidandruff agent as motivate by Fernandes. The skilled artisan would have been motivated to do so as 1) both references are directed to leave-on hair conditioning compositions to control and condition hair and 2) Fernandes teaches a multi-functioning product which conditions hair as well as provide antidandruff effects.  Since the compositions of the both references are aqueous formulations comprising cationic surfactants including quaternized ammonium salts and high-melting fatty alcohols, the skilled artisan would have had a reasonable expectation of successfully producing a stable hair conditioning product having the multiple functions of conditioning hair and controlling dandruff.  
Regarding claim 2, the natural oils of the instant claims are disclosed on Guimaraes, p. 5-7.  
Regarding claims 3, 5 and 7, using a mixture of cetyl alcohol (C16) and stearyl alcohol (C18) (30/70) or (50/50) ratio is suggested.  See p. 8; Examples. 
Regarding claims 4 and 6, although Guimaraes does not specifically disclose the presently claimed ratio of the cetyl alcohol and stearyl alcohol, it is well settled in patent law that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")  In this case, the presently ratios of 25/75 and 35/65 are close to the disclosed ratio of 30/70; the mixture of the fatty alcohols (C16/C18) of such ratios and the disclosed cetearyl alcohol (30/70) are deemed to have similar properties when used in the hair care formulation unless shown otherwise. 
Regarding claim 10, cationic surfactants such as cetyl trimethylammonium chloride are useful to make the Guimaraes composition.  See p. 9. 
Regarding claim 11, quaternary ammonium salts such as cetrimonium chloride are also disclosed in Guimaraes, p. 9.  
Regarding claims 12 and 13, Guimaraes teaches that disodium EDTA is used in commercial products, see Example 7; Takahashi teaches that disodium EDTA is used as a sequestering agent.  See 15, Additional Components. 
Regarding claims 14 and 15, Guimaraes teaches using preserving agents such as sodium benzoate.  See p. 10, lines 23-25.  
Regarding claim 16, Guimaraes teaches using coconut oil in the example formulations.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617